
	

114 HR 4951 IH: To amend chapter 44 of title 18, United States Code, to allow the importation of certain foreign-manufactured firearms components.
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4951
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Russell introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to allow the importation of certain
			 foreign-manufactured firearms components.
	
	
		1.Imported barrels, muzzle attachments, trigger groups, and triggers allowed to be used in assembling
			 a long gun or a shotgun identical to those manufactured and allowed under
 the sporting purposes testSection 922(r) of title 18, United States Code, is amended by adding after and below the end the following:
			
				A barrel, a muzzle attachment, a trigger group, and a trigger shall not be considered an imported
			 part for purposes of this subsection..
		2.Barrel and receiver importation
 (a)In generalSection 925(e) of title 18, United States Code, is amended— (1)in paragraph (1), by striking , and and inserting a period; and
 (2)by adding at the end the following:  (3)All frames or receivers of rifles, or barrels for firearms other than handguns, if the importation is for repair or replacement purposes..
 (b)Governmental importsSection 925(a)(1) of such title is amended by inserting , barrel, after or importation of any firearm.  